Title: To George Washington from Major General William Heath, 10 September 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Sept. 10th 1776half past 6 O’Clock P.M.

I have just returned from Frog’s Point, Hunt’s point & Morrisania—I find the Enemy have been all this Day landing Troops on Montrosure’s Island where there appears to be a very large Number of them & Senteries posted all round the Island.
In Addition to 150 Men sent down this morning near to

Hunt’s point—I have this Evening ordered 200 as a Piquet to rendezvouz, at the Widow Morrises, & have ordered General Clinton’s Brigade to lie on their Arms, the Inclosed I received a few minutes ago, from Genl Clinton—I think the Enemy mean to land soon, & that in Two or Three places—I think the Troops beyond this place vastly insufficient for the post as yet, but having once & again mentioned it, think that I have done my Duty, and am determined to make the best Defence in my power, if it should be with only One Thousand Men. I have the honor to be With great Respect Your Excellency’s Most humbl. Servt

Wm Heath

